Citation Nr: 1629628	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post total knee arthroplasty for degenerative arthritis, right knee, rated as 30 percent disabling.

2.  Entitlement to a separate rating for right knee instability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims file currently resides with the Providence, Rhode Island RO.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In November 2014, the Board reopened the issue of entitlement to service connection for left knee disability, and remanded the remaining issues for evidentiary development.

The issues of entitlement to a separate rating for right knee instability, entitlement to service connection for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability, characterized as status post total knee arthroplasty for degenerative arthritis, has been manifested by severe painful motion or weakness


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for status post total knee arthroplasty for degenerative arthritis, right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no dispute as to providing appropriate notice.  By correspondence dated in March 2010, VA advised the Veteran of the information and evidence needed to substantiate his claim for an increased rating.  This letter provided notice as to what portion of that evidence is to be provided by the claimant, as well as what portion VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist with regard to the Veteran's right knee disability claim.  The claims file contains his service treatment records, VA medical records, available private treatment records, and lay statements.  In addition, the Veteran has been afforded VA examinations with regard to his right knee disability.  The report from the most recent examination, conducted in February 2014, indicates that the examiner reviewed the claims file, performed the appropriate testing, and elicited in-depth medical histories from the Veteran with respect to his right knee-related symptoms.  In addition, an addendum opinion was provided in August 2015 which addressed the Veteran's functional impairment.  Additional examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the May 2014 Travel Board hearing, the undersigned clarified the issues on appeal and asked questions of the Veteran with regard to his right knee symptoms.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his right knee symptoms are more severe than what is contemplated by his current 30 percent rating.  A review of the record shows that he had a total right knee replacement in 2001.  In accordance with the rating schedule he was assigned a temporary 100 percent rating following surgery, after which a 30 percent rating was assigned.  At his May 2014 hearing, the Veteran testified that he had constant knee pain and swelling, that he could walk no more than a quarter-mile and could stand no longer than 5-10 minutes, and that his knee "wobbled" and "jiggled."  He reported using a cane for ambulation.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's right knee disability has not significantly changed, and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee symptoms are rated under Diagnostic Code 5055.  38 C.F.R. § 4.71(a).

Under Diagnostic Code 5505, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  Id.

Included within 38 C.F.R. § 4.71(a) are multiple Diagnostic Codes that evaluate different forms of knee impairment, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

The Veteran submitted his claim for an increased rating in February 2010.  On VA examination in April 2010, he presented with right knee pain, stiffness, weakness, swelling, decreased speed of joint motion, and giving way.  No episodes of dislocation or subluxation were noted, however there were one or two episodes of locking per year.  The examiner noted that the Veteran was only able to stand for 15-30 minutes at a time, and was only able to walk a quarter-mile.  Weight-bearing was affected, and an antalgic gait was observed.  Range of motion testing revealed full extension with flexion to 120 degrees, with painful motion.  No ankylosis was noted.  X-rays showed no evidence of joint loosening, fractures, loose bodies, or joint effusion.  In terms of functional impact, the examiner noted that the Veteran's right knee disability caused decreased mobility with moderate effects on usual daily activities.  He was able to drive a motorcycle but used cruise control in his car and did not wear a seat belt due to worsening pain.

In June 2010, the RO continued the Veteran's 30 percent rating, and he subsequently perfected an appeal.  In July 2012 correspondence, his representative described a history of constant right knee pain and inability to squat, kneel, walk more than one block without experiencing a flare-up, drive more than one hour, or sit for one hour.  The representative reiterated that the Veteran's right knee residuals more nearly approximated severe painful motion or weakness.  He also noted that the Veteran had right knee instability which had not been properly considered.

On VA examination in February 2014, the Veteran reported that his right knee would give out but denied knee locking.  He reported being unable to sit in one position for more than 5 or 10 minutes due to stiffness.  He avoided physical activity due to knee pain.  Range of motion testing revealed full extension with flexion limited to 110 degrees (90 degrees counting pain).  Repetitive-motion testing revealed no additional loss of motion.  Functional loss was noted in the form of decreased movement, weakened movement, excess fatigability, pain, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  No history of subluxation or dislocation was noted, and there was no evidence of tibial and/or fibular impairment.  The Veteran reported moving to Arizona for its dry climate, in hopes that this would help alleviate his knee pain.  

The examiner noted that there were frequent episodes of joint locking, pain, and effusion due to prior meniscectomy.  As for residuals of knee replacement, the examiner noted that such residuals were of intermediate degree without additional explanation.  A post-surgical scar was noted, but the examiner indicated the scar was not painful or unstable and was of a total area less than 39 square cm.

The Board remanded the matter for evidentiary development in November 2014.  Thereafter, a VA addendum opinion was provided in August 2015.  The opinion found that the Veteran "would not be able to stand, sit or walk for over 15 minutes.  He ambulates with a cane.  He would not be able to kneel or squat due to his knee condition.  He would not be able to climb ladders or get in and out of a truck due to his knees."

After carefully reviewing the record, the Board finds that the Veteran is entitled to a 60 percent rating for his post-right knee replacement residuals.  Throughout the appeal period, the Veteran has reported constant, severe right knee pain with additional symptoms including weakness, swelling, stiffness, fatigability, and significant impairment of daily activities as well as difficulty walking, sitting, and standing.  Recent examinations have also revealed episodes of locking and effusion to the joint.  In light of this constellation of symptoms, and resolving doubt in the Veteran's favor, the Board finds that a 60 percent evaluation is appropriate under the rating criteria provided under Diagnostic Code 5055.  38 C.F.R. § 4.71(a).

The Board has considered whether a higher rating is warranted under the alternative Diagnostic Codes discussed above.  With regard to Diagnostic Codes 5260 and 5261, examination findings reveal that the Veteran retains full extension, and his knee flexion has never been limited to the extent that would warrant a compensable rating.  Furthermore, the record contains no evidence of ankylosis of the right knee or impairment of the tibia or fibula.  Thus, consideration of a higher rating under Diagnostic Codes 5256 and 5262 is inappropriate.  Although there is evidence of a prior meniscectomy with joint locking, pain, and effusion, the Board finds that a rating under Diagnostic Code 5258 or 5259 would not benefit the Veteran, as the schedular criteria does not exceed 20 percent and a separate rating under these codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Finally, with respect to Diagnostic Code 5257, the Board notes that the issue of entitlement to a separate rating for instability is being remanded for additional development.  Accordingly, a higher rating and/or a separate rating is not warranted at this time under any of the alternative Diagnostic Codes pertaining to knee disability.

The Board has also considered whether a separate compensable rating is warranted for scarring on the right knee.  April 2010 VA examination findings revealed a 30.5 cm long medial right knee scar with some pain on range of motion.  However, the February 2014 examination revealed no evidence of painful or unstable right knee scarring, and the Veteran has not reported pain or instability in his post-surgical scar.  The Board finds that the above evidence does not warrant a separate, compensable rating for scarring of the right knee, under the applicable Diagnostic Codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluations for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected right knee disability is productive of pain, limited motion, swelling, weakness, and disturbance of locomotion.  The rating assigned for this disability, which contemplates "severe" residuals of post-knee replacement, fully contemplates this symptomatology.  Furthermore, the record does not disclose any compounding negative effects which the service-connected disability has on the other disabilities.  When considering the entire record, it cannot be said that the available schedular evaluation for the disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities likely have some affect on his employability, there is nothing in the record to indicate that this disability causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, to the extent the Veteran contends that he is unemployable due to his service-connected symptoms, his application for a TDIU is addressed in the Remand section of this decision.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to a 60 percent rating for status post total knee arthroplasty for degenerative arthritis, right knee, is granted.


REMAND

With respect to the Veteran's claimed left knee disability, the Board finds that an addendum medical opinion is required to ascertain whether his claimed disability has been caused or permanently aggravated by his service-connected right knee condition.  In May 2010, a VA examiner opined that the Veteran's left knee symptoms were not directly caused by his right knee condition, as his symptoms originated from a 1988 job-related injury.  However, the examiner noted that it could not be determined without resorting to speculation whether the Veteran's right knee condition had aggravated his left knee.

Additional medical records, particularly VA examination findings from April 2010, reflect that the Veteran's right knee symptoms resulted in altered gait and abnormal weight-bearing, and the Veteran has contended that his right knee disability forced him to overcompensate and thus cause disability in his left knee.  He has submitted an opinion from his private orthopaedic physician (dated in December 2014) which noted that his left knee problems "flowed from" his right knee condition.  However, this opinion did not reference the 1988 left knee injury, which appears to have caused many of his symptoms, and is therefore unreliable.  Due to the conflicting nature of the evidence, the Board finds that an addendum opinion is needed.

In addition, the Board finds that an addendum opinion is required to ascertain whether the Veteran's right knee disability is productive of instability, and if so, to what degree.  Notably, the April 2010 VA examination findings revealed evidence of mild anterior and posterior instability in the right knee joint.  However, subsequent examination findings were negative for instability.  An August 2015 addendum opinion noted that "[c]hecking knee stability on a veteran that has had a total knee replacement is contraindicated.  It is not performed."  However, the examiner cited no medical authority for this proposition, and the Veteran has consistently reported symptoms such as "wobbling," "jiggling," and general instability in the right knee joint.  The Board finds that an addendum opinion is required in order to properly account for the prior findings of instability and clarify the severity thereof.

As the issue of entitlement to a TDIU is inextricably intertwined with the remaining issues on appeal, an adjudication of that issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2010 examination for an addendum opinion regarding the claim for a left knee disability.  If unavailable, records should be forwarded to another qualified examiner.  The examiner should review all pertinent records associated with the claims file, including post-service medical records and lay statements.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or permanently aggravated by his service-connected right knee disability.  The examiner should specifically discuss objective findings of abnormal weight-bearing and altered gait due to right knee symptoms, to include the April 2010 VA examination findings and the December 2014 private orthopedist's opinion that the Veteran's left knee symptoms flow from his right knee disability.  The examiner should also consider the Veteran's lay reports of overcompensating due to his right knee symptoms.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Return the claims file to the examiner who prepared the August 2015 opinion for another addendum opinion regarding whether, and to what degree, the Veteran has had recurrent right knee instability.  If unavailable, records should be forwarded to another qualified examiner.  The examiner should review all pertinent records associated with the claims file, including post-service medical records and lay statements.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is asked to provide an opinion addressing whether the Veteran's right knee disability is productive of recurrent instability, and if so, opine as to whether such instability is slight, moderate, or severe.  The examiner should specifically discuss the April 2010 VA examination findings reflecting instability, as well as the February 2014 and August 2015 VA medical examiner's negative findings.  The examiner should also discuss the Veteran's lay reports of right knee joint "wobbling" and "jiggling," as well as his general complaints of right knee instability.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


